NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

CHRISTINE COBELL,
Petitioner, »

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012-3080

Petition for review of the Merit Systems Protection
Board in case no. DE0752090455-I-1.

ON MOTION

Before DYK, Circuit Judge.
0 R D E R

Christine Cobell moves to (1) modify the record pur-
suant to Rule 10(e) of the Federal Rules of Appellate
Procedure, (2) supplement the record, and (B)`remand or
transfer the case. The Merit Systems Protection Board
moves for leave to file an out of time response that con-
sents to modification of the record and opposes Cobell’s
motions to supplement the record and remand or transfer
the case. Cobell also moves for a status report.

COBELL V. MSPB 2

Cobell seeks to modify the record to reflect that the
Board received her facsimile requesting a case status on
July 7, 2010 as opposed to July 10, 2010. The Board
consents, noting that the record should be changed and
that it is working with the clerk of the Board to provide
corrected copies of the index to the petitioner. Because
the Board concedes that it received Cobell’s facsimile on
July 7, 2010, we agree with the Board that there is no
need to modify the record in that regard.

Cobell moves to supplement the record with docu-
ments not before the Board, including a tribal counsel
resolution, a newspaper article, and an investigative
report. Rule 16(a) of the Rules Federal Rules of Appellate
Procedure provides that the record on appeal is generally
limited to the original pleadings, evidence, and other
parts of the proceedings before the agency. See also Cruz
u. Department of the Navy, 934 F.2d 1240, 1245 n.6 (Fed.
Cir. 1991) (refusing to consider evidence that was not
before the Merit Systems Protection Board and not part of
the record on appeal). Although the Rules of Evidence
authorize judicial notice of certain facts outside of the
record, the court is not persuaded that such action is
warranted here.

Finally, with regard to Cobell’s motion to remand or
transfer this case, we deem it the better course for those
arguments to be put in her brief.

According1y,
IT Is ORDERED THAT:

(1) Cobell’s motions are granted only to the extent
that the administrative record is modified and corrected
as described herein.

(2) The Board’s motion for leave to file an out of time
response is granted.

3 COBELL V. MSPB

(3) A copy of this order shall be transmitted to the
merits panel assigned to hear this case.

(4) Cobell’s brief is due within 21 days from the date
of filing of this order.

FoR THE CoURT

SEP 2 8 2012 /S/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Brenda Lindlief-Hall, Esq.

Alex P. Hontos, Esq.

Lindsey Schreckengost, Esq.

|LED
526 “"r'r}e°“»=en€§/f"é\§‘éf?rr‘°“
SEP 2 8 2012

JAN HDRBALY
HRK